Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Joseph L. Barchue,
(OI File No. H-14-42212-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-884
Decision No. CR4066
Date: July 24, 2015
DECISION

Petitioner, Joseph L. Barchue, appeals the determination of the Inspector General for the
U.S. Department of Health and Human Services (1.G.) to exclude him from participating
in Medicare, Medicaid, and all federal health care programs pursuant to section
1128(a)(1) of the Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)) for five years.
For the reasons discussed below, I find the I.G. was authorized to exclude Petitioner for
the five-year minimum mandatory exclusionary period.

I. Background

In an October 31, 2014 letter, the I.G. notified Petitioner that he was excluding Petitioner
from participating in Medicare, Medicaid, and all federal health care programs. The I.G.
excluded Petitioner pursuant to section 1128(a)(1) of the Act for the minimum mandatory
period of five years. The LG. advised Petitioner that the exclusion was based on
Petitioner’s conviction in the District Court of Oklahoma County, State of Oklahoma, of
a criminal offense related to the delivery of an item or service under Medicare or a state
health care program.
Petitioner timely requested a hearing before an administrative law judge, and the case
was assigned to me. I convened a prehearing conference with the parties, which I
summarized in my February 5, 2015 Order and Schedule for Filing Briefs and
Documentary Evidence. Pursuant to that order, I asked the parties to answer the
questions on short-form briefs I provided and to include any additional arguments and
supporting documents they wished to present. The I.G. filed his short-form brief (1.G.
Br.) together with three exhibits (I.G. Exs. 1-3). Petitioner filed a short-form brief (P.
Br.) without exhibits. The I.G. filed a reply. Neither party requested an in-person
hearing or objected to the opposing party’s exhibits. P. Br. at 2; 1.G. Br. at 5. I admit
I.G. Exs. 1-3 into the record, and I decide the case based on the written record.

II. Discussion

A. Issue

The only issue before me is whether the I.G. had a legitimate basis to exclude Petitioner
from participating in Medicare, Medicaid, and all federal health care programs pursuant
to section 1128(a)(1) of the Act. If I find that the I.G. was authorized to exclude
Petitioner, then I must uphold the I.G.’s exclusion because it is for the minimum
mandatory period of five years. 42 C.F.R. § 1001.2007(a)(1)-(2).

B. Findings of Fact and Conclusions of Law

I. The 1G. had a legitimate basis to exclude Petitioner under section
1128(a)(1) of the Act.

The I.G. must exclude an individual when: 1) the individual has been convicted of a
criminal offense, whether a felony or a misdemeanor; and 2) the criminal offense is
related to the delivery of an item or service under Medicare or a state health care
program. Act § 1128(a)(1); see also 42 C.F.R. § 1001.101(a).

a. Petitioner was convicted of a criminal offense.

For purposes of exclusion, a conviction occurs when: 1) a judgment of conviction has
been entered against an individual by a federal, state, or local court, regardless of whether
there is an appeal pending or whether the judgment of conviction or other record relating
to the criminal conduct has been expunged; 2) there has been a finding of guilt against an
individual by a federal, state or local court; 3) a plea of guilty or nolo contendere by an
individual has been accepted by a federal, state, or local court; or 4) an individual has
entered into participation in a first offender, deferred adjudication, or other arrangement
or program where judgment of conviction has been withheld. Act § 1128(i).
Oklahoma’s Attorney General filed a two-count criminal information against Petitioner
on January 17, 2013, in the District Court of Oklahoma County. The Attorney General
charged Petitioner with one count of felony Medicaid fraud and one count of
misdemeanor Medicaid fraud under state law. The Attorney General alleged that
Petitioner submitted claims to Oklahoma’s Medicaid program for payment for counseling
services that he did not provide to two individuals. The aggregate amount of the claims
for one of the individuals exceeded $2500, making it a felony under state law, while the
aggregate amount of claims for the other individual did not exceed $2500, making it a
misdemeanor under state law. IG. Ex. 3 at 1-2. The state subsequently amended the
felony charge to a misdemeanor charge. LG. Ex. 2 at 2, 4.

Petitioner entered a plea of guilty to two misdemeanor counts of Medicaid fraud under
state law on November 25, 2013. LG. Ex. 2 at 4. Under his plea agreement, Petitioner
stated that he “submitted billing to [the] OK Health Care Authority that was not correct”
and “submitted bills to OKHA for services not rendered.” I.G. Ex. 2 at 6. The court
accepted Petitioner’s guilty plea, deferred his sentencing for one year, ordered him to
submit to unsupervised probation, and ordered him to pay $7,013.42 in restitution. I.G.
Ex. 2 at 9, 11, 15, 16. Based on his guilty plea, Petitioner was convicted within the
meaning of the Act. Act, § 1128(i)(3), (4).

Petitioner argues that he has not been convicted within the meaning of the Act. He
asserts that “[m]isdemeanor [d]eferred [u]nsupervised [p]robation for one year is not a
conviction” and that he “was not convicted of a crime.” P. Br. at 2. Petitioner, however,
is incorrect. Though Petitioner’s sentencing appears to have been deferred, there is no
evidence that Petitioner’s guilty plea was withdrawn at the conclusion of the period of
deferral, and Petitioner does not dispute that he pled guilty or that the court accepted his
plea. Petitioner’s guilty plea and the court’s acceptance thereof are sufficient to render
him convicted for purposes of exclusion.

b. Petitioner’s conviction was related to the delivery of a
service under a state health care program.

A conviction is related to the delivery of an item or service under a state health care
program if there is a common sense connection or nexus between the offense and the
delivery of the item or service. Berton Siegel, D.O., DAB No. 1467 (1994). A state’s
Medicaid program is a “state healthcare program” under the Act. Act §§ 1128(h)(1);
1900(a). The Oklahoma Healthcare Authority is the state agency that administers the
Medicaid program in Oklahoma. I.G. Br. at 3 n.1.

In this case, the connection or nexus is clear because Petitioner pled guilty to two counts
of misdemeanor Medicaid fraud. Specifically, Petitioner admitted that he “submitted
billing to [the] OK Health Care Authority that was not correct” and “submitted bills to
OKHA for services not rendered.” I.G. Ex. 2 at 6. It is well-established that an

individual who submits false bills for services to a state’s Medicaid program has
committed an offense related to the delivery of an item or service within the meaning of
section 1128(a)(1) of the Act. Joann Fletcher Cash, DAB No. 1725, at 3 (2000) (citing
supporting cases). Petitioner does not contest that the offenses to which he pled guilty
relate to the delivery of an item or service under a state health care program. Based on
the offenses to which Petitioner pled guilty and the underlying facts of those offenses, I
find Petitioner’s criminal offenses relate directly to his delivery of services under the
Oklahoma Medicaid program.

c. Tam unable to consider Petitioner’s collateral attacks
to his predicate conviction.

Petitioner also challenges the fairness of his predicate conviction. The bulk of
Petitioner’s argument relates to the unfairness he perceives in the criminal process that
led to his conviction. For instance, he disputes that he committed the acts to which he
pled guilty and insists that he pled guilty “because the judge was tired of the case not
going anywhere.” P. Br. at 4. He explains that he did provide the services the state
alleged he did not provide, but he could not prove it because the agency for which he
worked had moved offices, and he could not locate his “daily planner to validate the
notes [he] submitted.” P. Br. at 4. He describes a number of actors whom he believes
instigated the charges against him due to a dispute with his wife and an investigation
process that lacked clarity or fairness. Further, he believes that because an exclusion was
not part of the disposition of his criminal case, it is unfair to impose one now, particularly
because the Attorney General of Oklahoma has not allowed him to provide services since
February 13, 2013. P. Br. at 2,4. Finally, Petitioner states that he simply wants to help
young people by making positives changes in their lives, and he has often done so on a
volunteer basis in the past. P. Br. at 4.

While Petitioner’s desire to help others may be laudable, I cannot review his predicate
convictions. 42 C.F.R. § 1001.2007(d). This principle is firmly established. See, e.g.,
Lyle Kai, R.Ph., DAB No. 1979, at 8 (2005) (“Excluding individuals based on criminal
convictions provides protection for federally funded programs and their beneficiaries and
recipients, without expending program resources to duplicate existing criminal
processes.” (internal citations and quotations omitted)). Although Petitioner alleges he
did not realize that accepting the plea would result in his exclusion, that is not a legal
basis for me to reverse the exclusion. See, e.g., Tamara Brown, DAB No. 2195, at 10
(2008).

2. Petitioner’s exclusion for five years is reasonable as a matter of law.

Petitioner claims the five-year exclusion is unreasonable under the circumstances and
disproportionate to his offense. P. Br. at 4. When an individual is convicted of a
Medicaid-related criminal offense, not only is the I.G. required to exclude that individual
pursuant to section 1128(a)(1) of the Act, but the period of exclusion must be at least five
years. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.102(a). Ido not have the authority to
consider any mitigating circumstances here. Therefore, Petitioner’s exclusionary period
of five years is reasonable as a matter of law.

III. Conclusion

I find the I.G. was authorized to exclude Petitioner under section 1128(a)(1) of the Act
because Petitioner was convicted of two misdemeanor offenses related to the delivery of
a health care service under the Oklahoma Medicaid program. The five-year exclusion
that the I.G. imposed is mandatory as a matter of law and became effective 20 days from
the date of the I.G.’s October 31, 2014 exclusion notice. See 42 U.S.C. § 1320a-7(a); 42
CFR. § 1001.2002(b).

/s/

Joseph Grow
Administrative Law Judge
